DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
Election/Restrictions
Claims 18-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/20.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 1/7/21, with respect to 1/7/21 have been fully considered and are persuasive.  The rejection of claims 1, 2, 6, 7, 8, and 14-17 as being anticipated by Bonac, Ahlquist or Uhlmann has been withdrawn because of the amendment to claim 1 to incorporate the limitation of claim 3 into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the modified base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends on claim 14 and claim 14 recites modified bases.  The limitation does not define which base of the bases in being referred to.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The limitation “the modified based includes but is not limited to, LNA, 2’-OMe, 2’-MOE, 2’-Fluoro, PNA, morpholino, ZEN, or GalNac” is indefinite in that it fails to point out what is included or excluded.  The skilled artisan could not determine the metes and bounds of the claim because it fails to point out what is included or excluded.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

NOTE: Page 15 provides examples of small RNA (includes short RNA strands of 18-32 nts, such as miRNA, siRNA, piRNA), but does not define the small RNA or the claims are not limiting the term to microRNA.
The limitation ‘the junction region comprises 0-3 nucleotides’ in claim 1 indicates that the junction comprises 0-3 nucleotides or can be a non-nucleotide linker when 0 nucleotides are present.

Claims 1-5, 7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 20130171242).  Lim et al. disclose a single stranded RNAi agent an internal non-nucleic acid spacer (pages 1, 2, 8, 11-16, and 246 and Figures 1, 2, and 4-5).  The agent can function as a guide or an antisense strand to a target RNA in a cell (paragraphs 4 and 8).  The antisense strand would read on being a complementary sequence (partially, substantially or .
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.
Applicant argues that Lim fails to disclose that structure of the small RNA inhibitor of the present application.  The teaching of Lim cannot form the complex as shown on page 7 of the arguments.
Applicant’s arguments are not found persuasive because the broadest reasonable interpretation of the claimed product embraces a large number of compounds taught in the prior art.  The product provided in Fig S1 of applicant’s argument is also embraced by the claimed invention.  However, the claimed invention is not limited to any structure of the small RNA inhibitor asserted by applicant in Fig S1 .

Claims 1, 2, 4, 5, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quay et al. (US 20100209487).
‘487 discloses a double stranded nucleic acid molecule comprising an antisense strand (A) and two strands (S1 and S2) that are complementary to the antisense strand.  The two strands anneal with the antisense strand to form the double stranded nucleic acid molecule separated by a gap up to 10 nucleotides.  The double stranded region is from about 5 to about 13 base pairs or the double stranded regions combined total about 15 base pairs to about 40 base pairs. This is also known as a meroduplex RNA (mdRNA).  See pages 1-17 and 44-46.  There can be a gap between S1 and S2.  Two or more of the strands may be covalently linked together by a nucleotide or a non-nucleotide linker (page 11).  At least one nucleotide can be chemically modified selected from a LNA, 2’-OMe, 2’-MOE, 2’-fluoro, or morpholino (pages 10-19 and 21-.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1-5, 7, 9, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (WO 2013/040429).
‘429 discloses a single stranded oligomer comprising two regions of oligonucleotides connected via a linker, wherein the regions target the same RNA sequence. See pages 1-14, 31, 81-83, 111-120 and Figure lA and IB.  The oligonucleotides can be 8 to 100 nucleotides in length.  The oligonucleotide can be in the same 5’ to 3’ orientation or in the opposite direction relative to the linker.  The oligonucleotide can be substantially or perfectly complementary to the RNA sequences.  The oligonucleotide can comprise LNA nucleotides, 2’-O-methyl, or 2’ fluoro (pages 6 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date, namely to make each region of the oligomer have a similar number of nucleotides.  Since miRNA is around 21-23 nucleotides in length, a person of ordinary skill in the art would have to make one portion have 11(12) nucleotides and the other portion contain 10(11) nucleotides.  Since the linker can be from 1 to 10 nucleotides and comprise thymidines or uridines as taught by Uhlmann (pages 3-4), it would have been obvious to arrive at the junction region set forth in claim 3 because this type of junction can be used to successfully link two sequences.  Making this oligomer would read on the formula in instant claims 1, 3, 4, and 5.  The region can be completely complementary bonded to all of the bases of the miRNA to reduce off-target binding of the oligomer.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of oligomer in modulating a miRNA in a cell line.  A person of ordinary skill in the art would have been motivated to modify the oligomer with modified bases including LNA, 2’-OMe, or 2’ fluoro to increase the stability of the oligomer in a cell.  It would have been obvious to make a composition 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann (supra) as applied to claims 1-5, 7, 9, 10 and 14-17 above, and further in view of Pedersen (US 20160215316).
 ‘429 does not specifically teach connecting two oligonucleotides through an antisense complementary sequence.
However, at the time of the effective filing date, ‘316 discloses connecting two oligonucleotide sequences through antisense complementary sequence.  See pages 1-3 and Figures 1-8.  The method is an efficient assembly of multiple nucleic acid molecules.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘429 taken with ‘316, namely to connect two oligonucleotides through antisense complementary sequence.  One of ordinary skill in the art would have been motivated to combine the teaching to efficiently assemble two oligonucleotides.  It would have been obvious to use a length comprising at least 7 bases to increase or study the optimization of the binding of the two sequences.  The specification does not disclose any unexpected result using a junction region comprising at least 7 base pairs.
.


	
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. 
NOTE: this addresses both rejections under 103 based on Uhlmann.
Applicant argues that since the primary reference does not teach the claimed invention, the second reference to Pedersen fails to overcome the deficiencies of the primary references to Uhlmann.
Applicant’s argument is not found persuasive because Uhlmann makes obvious the limitation of claim 3 now incorporated into claim 1.  Applicant does not provide any new additional arguments to address Uhlmann or Uhlmann taken with Pedersen.  The rejection is not found persuasive for the reasons of record.  The rejection also remains for the reasons of record (see response to applicant’s arguments in the final rejection mailed on 10/14/20, which is hereby incorporated by reference).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebert et al. (Nature Methods 4:721-726, 2007) made a microRNA sponge, Page 722, Figure 1.  The 5’ end of the sponge is complementary to the 3’ end of a miRNA and not the 5’ end of the miRNA. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635